Citation Nr: 1442969	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-26 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus, type I, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran had active service as a member of the National Guard from September 21, 1990, to March 25, 1991; January 2, 1995, to November 24, 1995; and January 21, 2003, to September 2, 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in pertinent part, denied service connection for diabetes mellitus, type I.

In April 2014, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO in Chicago, Illinois. At that time, the parties agreed to hold the record open for 60 days to allow the Veteran an opportunity to supplement the record with additional evidence. To date, no such evidence has been submitted.

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, the transcript of the April 2014 Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has not yet been provided sufficient notice as to the evidence and information necessary to substantiate his claim of entitlement to service connection for diabetes mellitus, type I, as secondary to his service-connected PTSD. In this regard, the Board notes that a July 2014 letter sent to the Veteran informing him that his claims file had been received by the Board was retuned as undeliverable mail. It is possible that the Veteran has moved. As he appeared for his April 2014 Board hearing, the date, time, and location of which he was informed by mail to his address of record; it appears that he received VA correspondence sent on earlier occasions. On remand, the AOJ should verify the Veteran's current address and send him corrective notice as to his claim on appeal.

The Veteran does not assert that he incurred diabetes mellitus, type I, during a period of active service; instead, he asserts that his diabetes mellitus, type I, is secondary to his service-connected PTSD. 

During his April 2014 Board hearing, he asserted that he was diagnosed with PTSD in the fall of 2003. He reported that he had trouble sleeping and began poor sleeping habits and a poor diet, with alcohol consumption, upon his return from active duty in Iraq in 2003. He asserted that he gained a significant amount of weight due to his habits. He asserted that the symptoms that led to him being tested for diabetes mellitus, type I, began in 2005, including blurry vision. He reported that in early 2006, he had severe stomach pains and sought emergency treatment, during which he demonstrated extremely elevated blood sugar levels. His primary care physician, after testing, diagnosed him with diabetes mellitus, type I, with an estimated onset of six months prior. The Veteran asserted that the symptoms he had been displaying to his physician from the time he was diagnosed with PTSD were symptoms of precursors for the onset of diabetes mellitus, type I. In essence, the Veteran argued that some of the effects of PTSD on his body, some of the chemical changes from PTSD, created a scenario wherein he was extremely lethargic, with insomnia, binge eating, and vision problems, and such resulted in diabetes mellitus, type I.

To date, there is no medical comment of record as to whether the Veteran's diabetes mellitus, type I, is secondary to his service-connected PTSD. On remand, the AOJ should afford the Veteran a VA examination and obtain a sufficient opinion.

Accordingly, the case is REMANDED for the following action:

1. Verify the Veteran's current address and provide him proper notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for diabetes mellitus, type I, as secondary to his service-connected PTSD.
2. Provide the Veteran a VA examination with an appropriate provider as to his diabetes mellitus, type I. 

The examiner should opine as to whether it is at least as likely as not that the Veteran's diabetes mellitus, type I, is proximately due to, or the result of, his service-connected PTSD, considering his early symptoms of PTSD, to include lethargy, insomnia, binge eating, weight gain, anxiety, and depression, as well as medication use. 

In a clear and separate response, the examiner should also opine as to whether it is at least as likely as not that the Veteran's diabetes mellitus, type I, has been aggravated (made permanently worse beyond the natural progression of the disease) by service-connected PTSD, considering his early symptoms of PTSD, to include lethargy, insomnia, binge eating, weight gain, anxiety, and depression, as well as medication use.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The claims file, to include a copy of this Remand, should be made available to the examiner for review, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state and also explain why an opinion cannot be provided, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by not attending the requested VA examination may result in an adverse determination. See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).






(Continued on the next page)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



